DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 08 December 2020, claims 1-17 are presently pending in the application, of which, claims 1, 8 and 13 are presented in independent form. The Examiner acknowledges amended claims 1, 8, and 13. No claims were cancelled or newly added.

Priority
The Examiner acknowledges the instant application is a continuation of U.S. Patent Application No. 14/109,856, filed 17 December 2013, which is a divisional of U.S. Patent Application No. 12/767,786 (now issued as U.S. 8,612,469), filed 26 April 2010, which claims priority from U.S. Provisional 61/178,933, filed 15 May 2009 and U.S. Provisional 61/172,605, filed 25 April 2009, which is a CIP of U.S. Patent Application No. 12/390,450, filed 21 February 2009, which claims priority from U.S. Provisional 61/030,431, filed 21 February 2008.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 09 September 2020 have been withdrawn, unless otherwise noted in this Office Action.
The Examiner acknowledges the nonstatutory double patenting rejection of claims 1-17 will be held in abeyance until allowable subject matter has been identified.

Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,223,342 (known hereinafter as ‘342). Although the claims at issue are not identical, they are not patentably distinct from each other because each and every feature as recited in the instant application can be met by an obvious variations of the claims presented in ‘342.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Muranqa, Tetsuro, et al (U.S. 5,671,428 and known hereinafter as Muranga) in view of Fai, Hung Ka, et al (U.S. 2003/0046639 and known hereinafter as Fai)(newly presented).

As per claim 1, Muranga teaches a method of annotating a document comprising:
granting, by a server comprising a computing device coupled to a network and comprising at least one processor executing instructions within a memory (e.g. Muranga, see Figure 23, which discloses a processing unit coupled to memory on a network. See also column 7, line 3-10, which discloses personal computers, each of which is assigned to each one of collaborating authors, which are interconnected through a network.), a first user access to a document (e.g. Muranga, see column 7, line 64 to column 8, line 25, which discloses a collaborating author (e.g. first user) accesses a document through the document database.), comprising a content provided by a second user (e.g. Muranga, see column 8, lines 12-35, which discloses comments provided by each user (e.g. a first user, a second user, etc.), where the Examiner notes that comments represent content.); 
generating, by the server, a display toolbox dialog superimposed over at least a portion of the document (e.g. Muranga, see Figure 2 and column 7, line 45 to column 8, line 40, which discloses dialog boxes. The Examiner notes that dialog boxes are traditionally superimposed over an application in which the user access, including a document based application.) and comprising:
a first user input box configured to receive a first selection, by the first user, of text in the content (e.g. Muranga, see Figure 2, which discloses an input dialog box that includes at least one text field to allow the user to enter text or make a selection.); and 
a second user input box configured to receive a first suggestion input (e.g. Muranga, see Figures 3 and 4a-4c, and column 8, line 35 to column 9, line 35, which discloses comment boxes that allow at least one or more user to edit, save, load, attach comment, add, delete, etc., which indicates a collaborative processing of editing a document. See further Figure 6C, which discloses command menu includes types of commands including suggestion for modification, etc.);
storing, by the server, within a suggestion data record in a suggestions database residing on a storage device, and coupled to the server via the network, a suggestion field comprising the first suggestion input, a first position field indicating a beginning position, in the content of the first selection, and a second position field indicating a rejection, by the second user (e.g. Muranga, see column 12, line 20 to column 13, line 45, which discloses the commentator (e.g. second user) may suggestion some modification by including command to suggest the medication and include content in an editable document, where the document resides in the document database as depicted in Figure 1. Additionally, see column 17, line 30 to column 18, line 15, which discloses an agreement between the plurality of users or groups of users may reject the proposed changes of the targeted document. Such changes are stored in the document database which is accessible vial the network, as depicted in Figure 1.); and
when responsive to the acceptance by the second user (e.g. Muranga, see Figure 16 and column 12, lines 1-35, which discloses accepting the changes by an author.):
replacing, by the server the first selection with the first suggestion input (e.g. Muranga, see Figures 3 and 4a-4c, and column 8, line 35 to column 9, line 35, which discloses comment boxes that allow at least one or more user to edit, save, load, attach comment, add, delete, etc., which indicates a collaborative processing of editing a document.); and 
sending, by the server, a notification of the acceptance to the first user (e.g. Muranga, see column 1, line 64 to column 2, line 5, which discloses it is often necessary to notify the execution of such a document processing operation to other authors who can be affected.).
Although Muranga discloses a collaborative tool, it does not explicitly disclose granting of access.
Fai discloses granting access to a document (e.g. Fai, see paragraphs [0100-0106], which discloses recipients of documents are granted access and notifications are sent out to recipients based on changes.).
Muranga is directed to a collaborative document processing system with version and comment management. Fai is directed to facilitating, creating, presenting, exchanging and managing documents to facilitate business transaction. Both are analogous art in that they allow and improve upon collaborative tool techniques and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Muranga with the teachings of Fai to include the claimed features with the motivation to improve collaborative tool experience.

As per claim 2, the modified teachings of Muranga with Fai teaches the method of claim 1 comprising wherein responsive to the rejection by the second user no replacement of the first selection occurs (e.g. Muranga, see column 12, line 20 to column 13, line 45, which discloses the commentator (e.g. second user) may suggestion some modification by including command to suggest the medication and include content in an editable document, where the document resides in the document database as depicted in Figure 1. Additionally, see column 17, line 30 to column 18, line 15, which discloses an agreement between the plurality of users or groups of users may reject the  

As per claim 3, the modified teachings of Muranga with Fai teaches the method of claim 1 further comprising the steps of: 
allowing a third user to access the document prior to the acceptance (e.g. Muranga, see column 12, line 20 to column 13, line 45, which discloses the commentator (e.g. second user) may suggestion some modification by including command to suggest the medication and include content in an editable document, where the document resides in the document database as depicted in Figure 1. Additionally, see column 17, line 30 to column 18, line 15, which discloses an agreement between the plurality of users or groups of users may reject the proposed changes of the targeted document. Such changes are stored in the document database which is accessible vial the network, as depicted in Figure 1.);
using executable code of the document, detecting an indication by the third user of a second selection of text in the content, wherein the second selection of text comprises at least a portion of the first selection of text (e.g. Muranga, see column 12, line 20 to column 13, line 45, which discloses the commentator (e.g. second user) may suggestion some modification by including command to suggest the medication and include content in an editable document, where the document resides in the document database as depicted in Figure 1.);
seeking a second suggestion input from the third user (e.g. Muranga, see column 12, line 20 to column 13, line 45, which discloses the commentator (e.g. second user) may suggestion some modification by including command to suggest the medication and include content in an editable document, where the document resides in the document database as depicted in Figure 1.);
storing the second suggestion input from the third user (e.g. Muranga, see column 17, line 30 to column 18, line 15, which discloses an agreement between the plurality of users or groups of ;
showing the second user the second suggestion input from the third user (e.g. Muranga, see Figures 3 and 4a-4c, and column 8, line 35 to column 9, line 35, which discloses comment boxes that allow at least one or more user to edit, save, load, attach comment, add, delete, etc., which indicates a collaborative processing of editing a document.);
presenting the second user a third option to accept the second suggestion input and a fourth option to reject the second suggestion input (e.g. Muranga, see Figures 3 and 4a-4c, and column 8, line 35 to column 9, line 35, which discloses comment boxes that allow at least one or more user to edit, save, load, attach comment, add, delete, etc., which indicates a collaborative processing of editing a document.);
when the second user accepts the second suggestion input (e.g. Muranga, see Figure 16 and column 12, lines 1-35, which discloses accepting the changes by an author.), making a replacement of the second selection of text in the content, provided by the second user, of the document with the second suggestion input (e.g. Muranga, see Figures 3 and 4a-4c, and column 8, line 35 to column 9, line 35, which discloses comment boxes that allow at least one or more user to edit, save, load, attach comment, add, delete, etc., which indicates a collaborative processing of editing a document.); and
after the making a replacement of the second selection of text, not permitting the second user to accept the first suggestion input (e.g. Muranga, see Figures 3 and 4a-4c, and column 8, line 35 to column 9, line 35, which discloses comment boxes that allow at least one or more user to edit, save, load, attach comment, add, delete, etc., which indicates a collaborative processing of editing a document.).


allowing a third user to access the document, wherein the document accessed by the third user comprises content provided by the second user, the accepted first suggestion input, and embedded executable code (e.g. Muranga, see column 12, line 20 to column 13, line 45, which discloses the commentator (e.g. second user) may suggestion some modification by including command to suggest the medication and include content in an editable document, where the document resides in the document database as depicted in Figure 1. Additionally, see column 17, line 30 to column 18, line 15, which discloses an agreement between the plurality of users or groups of users may reject the proposed changes of the targeted document. Such changes are stored in the document database which is accessible vial the network, as depicted in Figure 1.);
using executable code of the document, detecting an indication by the third user of a second selection of text in the content, wherein the second selection of text comprises at least a portion of the accepted first suggestion input (e.g. Muranga, see column 13, lines 19-23, which discloses subsequent actions by any of the participants of the group to open a message will result in the display of the updated images and text content in the zaplet.);
after the detecting the indication by the third user, using the executable code, seeking a second suggestion input from the third user (e.g. Muranga, see column 13, lines 25-28, discloses each participant can accurately respond or opine to a zaplet process with the most current information.);
storing the second suggestion input from the third user (e.g. Muranga, see column 13, lines 3-6, which discloses the participant then submits the updated zaplet to the server, where the server acknowledges the zaplet has been received.);
(e.g. Muranga, see column 13, lines 12-15, discloses the zaplet reflects the most recent dynamic content stored on the server including the submission by the submitting participant (e.g. first user).);
presenting the second user a third option to accept the second suggestion input and a fourth option to reject the second suggestion input (e.g. Muranga, see column 13, lines 25-28, discloses each participant can send and receive information that is current using dynamic regions and that each participant can accurately respond or opine to a zaplet process with the most current information.) and
when the second user accepts the second suggestion input (e.g. Muranga, see column 16, lines 53-55, which discloses a zaplet that has an interactive region includes fields which allows a participant to accept comments concerning a task they are collaborating on.), making a replacement of the second selection of text in the content, comprising the at least a portion of the accepted first suggestion input, with the second suggestion input (e.g. Muranga, see column 14, lines 34-36, which discloses the collaboration tool enables participants having conflict to resolve those conflicts by choosing between changes made by the conflicting participants.).

As per claim 5, the modified teachings of Muranga with Fai teaches the method of claim 1 comprising: 
seeking an explanation of the first suggestion input from the first user (Muranga, see Figure 15, item 1140, which illustrates storing comments from participants.);
storing the explanation (Muranga, see Figure 15, item 1140, which illustrates storing comments from participants.); and 
(e.g. Muranga, see column 16, lines 53-55, which discloses a zaplet that has an interactive region includes fields which allows a participant to accept comments concerning a task they are collaborating on.). 
	
As per claim 6, the modified teachings of Muranga with Fai teaches the method of claim 1 wherein before the making a replacement of the first selection of text in the content, provided by the second user, the method comprises prompting the second user to confirm the acceptance of the first suggestion input (e.g. Muranga, see column 16, lines 53-55, which discloses a zaplet that has an interactive region includes fields which allows a participant to accept comments concerning a task they are collaborating on.). 

As per claim 7, the modified teachings of Muranga with Fai Muranga teaches the method of claim 1 wherein when the second user accepts the first suggestion input (e.g. Muranga, see column 16, lines 53-55, which discloses a zaplet that has an interactive region includes fields which allows a participant to accept comments concerning a task they are collaborating on.), sending a notification to the first user to inform the first user that the first suggestion input was accepted (Muranga, see column 15, lines 28-30, discloses notifying the participants of the changes made to the document. The Examiner notes a collaborative creation of a greeting card is used to illustrate the dynamic updating of content by the particpants.).

As per claim 8, Muranga teaches a system comprising: 
granting, by a server comprising a computing device coupled to a network and comprising at least one processor executing instructions within a memory (e.g. Muranga, see Figure 23, which discloses a processing unit coupled to memory on a network. See also column 7, line 3-10, which discloses personal computers, each of which is assigned to each one of collaborating authors, which are interconnected through a network.), a first user access to a document (e.g. Muranga, see column 7, line 64 to column 8, line 25, which discloses a collaborating author (e.g. first user) accesses a document through the document database.), comprising a content provided by a second user (e.g. Muranga, see column 8, lines 12-35, which discloses comments provided by each user (e.g. a first user, a second user, etc.), where the Examiner notes that comments represent content.); 
generating, by the server, a display toolbox dialog superimposed over at least a portion of the document (e.g. Muranga, see Figure 2 and column 7, line 45 to column 8, line 40, which discloses dialog boxes. The Examiner notes that dialog boxes are traditionally superimposed over an application in which the user access, including a document based application.) and comprising:
a first user input box configured to receive a first selection, by the first user, of text in the content (e.g. Muranga, see Figure 2, which discloses an input dialog box that includes at least one text field to allow the user to enter text or make a selection.); and 
a second user input box configured to receive a first suggestion input (e.g. Muranga, see Figures 3 and 4a-4c, and column 8, line 35 to column 9, line 35, which discloses comment boxes that allow at least one or more user to edit, save, load, attach comment, add, delete, etc., which indicates a collaborative processing of editing a document. See further Figure 6C, which discloses command menu includes types of commands including suggestion for modification, etc.);
storing, by the server, within a suggestion data record in a suggestions database residing on a storage device, and coupled to the server via the network, a suggestion field comprising the first suggestion input, a first position field indicating a beginning position, in the content of the first selection, and a second position field indicating a rejection, by the second user (e.g. Muranga, see column 12, line 20 to column 13, line 45, which discloses the commentator (e.g. second user) may suggestion some modification by including command to suggest the medication and include content in an editable document, where the document resides in the document database as depicted in Figure 1. Additionally, see column 17, line 30 to column 18, line 15, which discloses an agreement between the plurality of users or groups of users may reject the proposed changes of the targeted document. Such changes are stored in the document database which is accessible vial the network, as depicted in Figure 1.); and
when responsive to the acceptance by the second user (e.g. Muranga, see Figure 16 and column 12, lines 1-35, which discloses accepting the changes by an author.):
replacing, by the server the first selection with the first suggestion input (e.g. Muranga, see Figures 3 and 4a-4c, and column 8, line 35 to column 9, line 35, which discloses comment boxes that allow at least one or more user to edit, save, load, attach comment, add, delete, etc., which indicates a collaborative processing of editing a document.); and 
sending, by the server, a notification of the acceptance to the first user (e.g. Muranga, see column 1, line 64 to column 2, line 5, which discloses it is often necessary to notify the execution of such a document processing operation to other authors who can be affected.).
Although Muranga discloses a collaborative tool, it does not explicitly disclose granting of access.
Fai discloses granting access to a document (e.g. Fai, see paragraphs [0100-0106], which discloses recipients of documents are granted access and notifications are sent out to recipients based on changes.).
Muranga is directed to a collaborative document processing system with version and comment management. Fai is directed to facilitating, creating, presenting, 

As per claim 9, the modified teachings of Muranga with Fai teaches the system of claim 8 wherein each entry in the suggestions database comprises a paragraph identifier field that references the first content in the user content database (Muranga, see Figure 9 and column 11, lines 1-5, which discloses the document database contains fields for ID, size, type, date, and name of commentator of the comment, etc., which illustrates the fields are an intended use of a database server and similar to the claim features recited.). 

As per claim 10, the modified teachings of Muranga with Fai teaches the system of claim 9 wherein the suggestion tool, executing at the client device, requests for each detected selection of a portion of the first content an explanation of the suggestion from the first user (Muranga, see column 13, lines 20-30, discloses a comment editor that permits the commentator (e.g. user) to input suggestion and tracks the modification of the selected portion of the document.). 

As per claim 11, the modified teachings of Muranga with Fai teaches the system of claim 10 wherein the explanation is stored in the suggestions database (Muranga, see . 

As per claim 12, the modified teachings of Muranga with Fai teaches the system of claim 11 wherein the explanation is optional (e.g. Muranga, see column 16, lines 53-55, which discloses a zaplet that has an interactive region includes fields which allows a participant to accept comments concerning a task they are collaborating on.). 

As per claim 13, Muranga teaches a system comprising: 
granting, by a server comprising a computing device coupled to a network and comprising at least one processor executing instructions within a memory (e.g. Muranga, see Figure 23, which discloses a processing unit coupled to memory on a network. See also column 7, line 3-10, which discloses personal computers, each of which is assigned to each one of collaborating authors, which are interconnected through a network.), a first user access to a document (e.g. Muranga, see column 7, line 64 to column 8, line 25, which discloses a collaborating author (e.g. first user) accesses a document through the document database.), comprising a content provided by a second user (e.g. Muranga, see column 8, lines 12-35, which discloses comments provided by each user (e.g. a first user, a second user, etc.), where the Examiner notes that comments represent content.); 
generating, by the server, a display toolbox dialog superimposed over at least a portion of the document (e.g. Muranga, see Figure 2 and column 7, line 45 to column 8, line 40, which discloses dialog boxes. The Examiner notes that dialog boxes are traditionally superimposed over an application in which the user access, including a document based application.) and comprising:
a first user input box configured to receive a first selection, by the first user, of text in the content (e.g. Muranga, see Figure 2, which discloses an input dialog box that includes at least one text field to allow the user to enter text or make a selection.); and 
a second user input box configured to receive a first suggestion input (e.g. Muranga, see Figures 3 and 4a-4c, and column 8, line 35 to column 9, line 35, which discloses comment boxes that allow at least one or more user to edit, save, load, attach comment, add, delete, etc., which indicates a collaborative processing of editing a document. See further Figure 6C, which discloses command menu includes types of commands including suggestion for modification, etc.);
storing, by the server, within a suggestion data record in a suggestions database residing on a storage device, and coupled to the server via the network, a suggestion field comprising the first suggestion input, a first position field indicating a beginning position, in the content of the first selection, and a second position field indicating a rejection, by the second user (e.g. Muranga, see column 12, line 20 to column 13, line 45, which discloses the commentator (e.g. second user) may suggestion some modification by including command to suggest the medication and include content in an editable document, where the document resides in the document database as depicted in Figure 1. Additionally, see column 17, line 30 to column 18, line 15, which discloses an agreement between the plurality of users or groups of users may reject the proposed changes of the targeted document. Such changes are stored in the document database which is accessible vial the network, as depicted in Figure 1.); and
when responsive to the acceptance by the second user (e.g. Muranga, see Figure 16 and column 12, lines 1-35, which discloses accepting the changes by an author.):
replacing, by the server the first selection with the first suggestion input (e.g. Muranga, see Figures 3 and 4a-4c, and column 8, line 35 to column 9, line 35, which discloses comment boxes that allow at least one or more user to edit, save, load, attach comment, add, delete, etc., which indicates a collaborative processing of editing a document.); and 
sending, by the server, a notification of the acceptance to the first user (e.g. Muranga, see column 1, line 64 to column 2, line 5, which discloses it is often necessary to notify the execution of such a document processing operation to other authors who can be affected.).
Although Muranga discloses a collaborative tool, it does not explicitly disclose granting of access.
Fai discloses granting access to a document (e.g. Fai, see paragraphs [0100-0106], which discloses recipients of documents are granted access and notifications are sent out to recipients based on changes.).
Muranga is directed to a collaborative document processing system with version and comment management. Fai is directed to facilitating, creating, presenting, exchanging and managing documents to facilitate business transaction. Both are analogous art in that they allow and improve upon collaborative tool techniques and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Muranga with the teachings of Fai to include the claimed features with the motivation to improve collaborative tool experience.

As per claim 14, the modified teachings of Muranga with Fai teaches the system of claim 13 wherein each entry in the suggestions database comprises a paragraph identifier field that references the first content in the user content database (Muranga, see Figure 9 and column 11, lines 1-5, which discloses the document database contains fields for ID, size, type, date, and name of commentator of the comment, etc., which illustrates the fields are an intended use of a database server and similar to the claim features recited.). 

(Muranga, see column 13, lines 20-30, discloses a comment editor that permits the commentator (e.g. user) to input suggestion and tracks the modification of the selected portion of the document.). 

As per claim 16, the modified teachings of Muranga with Fai teaches the system of claim 15 wherein the explanation is stored in the suggestions database (Muranga, see Figure 1, item 15, which discloses a comment management unit stored on a document database unit that stores comments/suggestions made by the participants.). 

As per claim 17, the modified teachings of Muranga with Fai teaches the system of claim 15 wherein the explanation is optional (e.g. Muranga, see column 16, lines 53-55, which discloses a zaplet that has an interactive region includes fields which allows a participant to accept comments concerning a task they are collaborating on.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 10, 2021